DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 and 10 directed to an invention non-elected with traverse in the reply filed on July 8, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description (i.e., the specification): 80a, 80b, CSTa, CSTb and 100.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
The drawings are objected to because in Figures 6 and 7, it is unclear how the transparent common electrode line 50a/50b can be above the storage electrode 80a/80b given that the transparent common electrode line is formed in a same layer as the gate line (i.e., the first metal layer) according to ¶ [0044] of Applicant’s specification and the storage electrode is formed in the second metal layer according to ¶ [0055] of Applicant’s specification.  Also, the layer between the substrate 1 and the main-region storage electrode 80a has not been identified with a reference numeral in Fig. 6.  Similarly, the layer between the substrate 1 and the sub-region storage electrode 80b has not been identified with a reference numeral in Fig. 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities:
“MANUFATURING” should read “MANUFACTURING” (Title of Application);
delete space between “large-” and “sized” ([002], lines 3 and 7);
“mina-region” should read “main-region” ([007], line 3; [0018], line 2; and [0021], line 3);
“an region” should read “a region” ([0038], line 4);
delete duplicate paragraph number ([0039]);
Paragraphs [0039] and [0055] need to be amended in view of Applicant’s amended drawings filed November 1, 2021;
“deposing” should read “deposited” ([0044], line 2);
“patterning” should read “patterned” ([0044], lines 2 and 6);
insert “a” between “divides” and “pixel” ([0044], line 4);
delete “sequentially” ([0046], line 1 and [0049], line 1);
“the passivation layer” should be deleted because it is not shown in the drawings ([0050] and [0051]);
“alternations” should read “alterations” ([0057], line 4).
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3, 6, 7, 11, 13, 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1, 3, 6 and 7 are allowed because the prior art of record, individually or in combination, does not teach or suggest “the main-region comprises a main-region storage electrode, the main-region storage electrode and a part of the transparent common electrode line corresponding to the main-region are insulated by a dielectric layer and form a main-region storage capacitor; and the sub-region comprises a sub-region storage electrode, and the sub-region storage electrode and a part of the transparent common electrode line corresponding to the sub-region are insulated by the dielectric layer and form a sub-region storage capacitor” in combination with other limitations as recited in claim 1.
Claims 11, 13, 16 and 17 are allowed because the prior art of record, individually or in combination, does not teach or suggest “the main-region comprises a main-region storage electrode, the main-region storage electrode and a part of the transparent common electrode line corresponding to the main-region storage electrode are insulated by a dielectric layer and form a main-region storage capacitor; and the sub-region comprises a sub-region storage electrode, and the sub-region storage electrode and a part of the transparent common electrode line corresponding to the sub-region storage electrode are insulated by the dielectric layer and form a sub-region storage capacitor” in combination with other limitations as recited in claim 11.
Conclusion
This application is in condition for allowance except for the following formal matters: withdrawn claims 8 and 10 need to be canceled, and the drawings and the specification need to be corrected to overcome the objections raised hereinabove.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PETER M ALBRECHT/Examiner, Art Unit 2811